Citation Nr: 0930615	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-15 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether reduction of compensation benefits due to 
incarceration in a penal institution is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to 
November 1996.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified at a RO hearing in August 2004, and a 
videoconference before the Board in March 2006.  This matter 
was remanded in April 2006.


FINDINGS OF FACT

1.  In January 2003, the RO received notification of the 
Veteran's incarceration from May 13, 2002 to October 29, 
2002.

2.  In April 2003, the RO retroactively reduced payment of 
the Veteran's VA disability compensation benefits to 10 
percent from July 13, 2002, to October 29, 2002.

3.  The evidence is at least in a state of equipoise as to 
whether the Veteran was incarcerated for more than 60 days in 
2002 due to the commission of a felony.


CONCLUSION OF LAW

The Veteran's benefits were improperly reduced effective July 
13, 2002 through October 29, 2002.  38 U.S.C.A. 
§ 5313(a)(c)(d) (West 2002); 38 C.F.R. § 3.665(a)(c)(d) 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board has determined that reduction of compensation 
benefits due to incarceration in a penal institution was 
improper, there is no need to undertake any review of 
compliance with the VCAA and implementing regulations in this 
case since there is no detriment to the Veteran as a result 
of any VCAA deficiency in view of the fact that the full 
benefit sought by the Veteran is being granted by this 
decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Criteria & Analysis

38 U.S.C.A. § 5313 and the implementing regulation, 38 C.F.R. 
§ 3.665, create a limitation on payment of compensation to 
persons incarcerated for conviction of a felony.  The law 
provides that any person who is entitled to compensation who 
is incarcerated in a State penal institution for a period in 
excess of sixty days for conviction of a felony shall not be 
paid such compensation for the period beginning on the sixty-
first day of such incarceration and ending on the day such 
incarceration ends.  The term felony includes a high 
misdemeanor under the laws of a state which characterizes as 
high misdemeanors offenses that would be felony offenses 
under Federal law.  38 C.F.R. § 3.665(n)(3).

In February 2003, the RO informed the Veteran that 
information had been received from L.A. (presumably Los 
Angeles) County Central Jail that he had been incarcerated 
from May 13, 2002, to October 29, 2002, and that a reduction 
of benefits had been proposed.  An April 2003 decision 
reduced benefits based on information received by the L.A. 
County Central Jail.  

The Board notes that the evidence of record does not contain 
the purported information from L.A. County Central Jail.  Of 
record is documentation entitled 'VA and SSA Prisoner 
Computer Match,' which references the Veteran's name, social 
security number, and date of birth, and indicates that he was 
incarcerated from May 13, 2002, to October 29, 2002.  The 
documentation reflects that the name of the penal institution 
was Central Detention Facility, in San Diego, California.  It 
was noted that this institution was a county prison.  The 
documentation does not reflect the reason for incarceration, 
or whether such incarceration was for a misdemeanor or 
felony.  

A May 2004 VA Report of Contact with the Criminal Records 
Department of San Diego County Office of the Superior Court, 
reflects that the Veteran had received several DUIs, and one 
was a felony reduced to a misdemeanor.  The Court official, 
however, indicated that the Veteran had no incarcerations for 
more than 30 days in 2002, and had no incarcerations for a 
felony.  

The Veteran has testified before the RO and the Board that he 
was never incarcerated during such time period, and has never 
been convicted of a felony.  Documentation was received from 
a former employer, Volt Management Corp., reflecting 
employment for the period July 2001 to December 2003, 
however, his employment records do not reflect that he worked 
from May to October 2002.

The Veteran has testified that he was employed with Sterling 
Security in 2002 and has submitted a W-2 Earnings Summary 
reflecting wages earned.  A January 2005 VA Form 21-4192 from 
Sterling Security reflects that there was no listing of the 
Veteran as an employee.  However, payroll information from 
ASI Sterling Security Services, Inc. reflects that the 
Veteran was hired on September 13, 2002, and discharged on 
December 3, 2002.  

A February 2005 statement from the Veteran's landlord 
reflects that the Veteran had rented a room in his house 
since September 1, 2001, to the present, and has paid rent 
every month.  

In August 2007, VA issued correspondence to the Los Angeles 
County Jail and the Central Detention Facility in San Diego 
requesting information pertaining to the incarceration of the 
Veteran.  It appears that both requests were returned as 
undeliverable.

While there is documentation of record containing the 
Veteran's date of birth and social security number reflecting 
that the Veteran was incarcerated from May 13, 2002, to 
October 29, 2002, at the Central Detention Facility, that 
documentation does not indicate that the Veteran was 
convicted of a felony.  Moreover, subsequent evidence 
received by VA does not verify such incarceration nor does it 
verify that any such incarceration was for a felony.  As 
detailed, a Court official in San Diego specifically stated 
that the Veteran had not been incarcerated for more than 30 
days in 2002, nor had he ever been convicted of a felony.  It 
is not clear that this official was affiliated with the 
detention center in San Diego.  However, it appears that the 
RO's attempts to clarify the matter as directed in the 
Board's remand were unsuccessful.  The Board is thus left 
with an evidentiary record which at the very least gives rise 
to a reasonable doubt as to whether the Veteran was 
incarcerated in 2002 for a period of 60 days for a felony.  
Therefore, based on the evidence of record, the Board finds 
that the requirements of 38 C.F.R. § 3.665(a) are not met.  


ORDER

The reduction of the Veteran's disability compensation 
benefits due to incarceration for a felony in 2002 was not 
proper.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


